Citation Nr: 0115412	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In March 2001, a hearing was held at the RO before 
the undersigned member of the Board.  A transcript of the 
hearing has been associated with the claims folder.


REMAND

The veteran contends that his service-connected PTSD has not 
been adequately evaluated.  He says his PTSD has a serious 
impact on his ability to work.  He states he is forced to 
take frequent absences as a result of in-patient and 
outpatient treatment of his PTSD.  He maintains that his PTSD 
also hinders his capacity to handle workplace stress.  The 
veteran reports he has received two demotions at work because 
of his PTSD.  Finally, he asserts that his PTSD has worsened 
since his last VA examination.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As referenced above, the veteran contends that the symptoms 
of his PTSD have worsened since his last VA examination.  The 
record shows that the veteran's last psychiatric examination 
was in February 1999.  The development of facts includes a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  The RO should schedule the veteran for another VA 
psychiatric examination.

The Board also notes that the record contains references to 
the veteran having applied for vocational rehabilitation 
training.  The veteran's Chapter 31 folder, if one exists, 
should also be obtained and included with the claims folder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers who have treated or 
evaluated him in recent years for his service-
connected PTSD.  After securing any necessary 
releases, the RO should attempt to obtain a copy 
of all indicated records, which are not already of 
record, and permanently associate them with the 
claims file.  

2.  The veteran should be requested to submit any 
other evidence not already of record, such as 
employment records, that he believes is supportive 
of his claim.  If the veteran requests assistance 
in obtaining any such evidence, the RO should 
provide any indicated assistance.

3.  If the RO is unsuccessful in obtaining any 
evidence identified by the veteran, it should 
inform the veteran and his representative of this 
and request them to provide a copy of the 
outstanding evidence.

4.  The RO should also determine whether the 
veteran is participating in a vocational 
rehabilitation program.  If so, the veteran's 
Chapter 31 (Vocational Rehabilitation) file should 
be obtained and associated with the claims folder.

5.  Upon completion of the above development, 
the veteran should be provided a VA 
examination by a psychiatrist to determine 
the extent of impairment from his PTSD.  Any 
indicated studies should be performed, and 
the claims folder must be made available to 
and reviewed by the examiner.  With respect 
to each of the symptoms identified in the 
current rating criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a manifestation of 
the veteran's PTSD.  The examiner should 
provide a global assessment of functioning 
score with an explanation of the significance 
of the score assigned.  In addition, the 
examiner should provide an opinion concerning 
the degree of social and industrial 
impairment from the disability, to include 
whether it renders the veteran unemployable.  
The rationale for each opinion expressed 
should also be provided.

6.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

8.  Then, the RO should readjudicate the claim 
based on all evidence received since the issuance 
of the December 1999 Supplemental Statement of the 
Case (SSOC).  If the benefit sought on appeal is 
not granted to the appellant's satisfaction, the 
appellant and his representative should be 
provided with an SSOC and afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand, the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


